Title: From George Washington to Major General Nathanael Greene, 23 November 1779
From: Washington, George
To: Greene, Nathanael


        
          Head Quarters West PointNovemr 23d 1779 4 OClock P.M.
          Dear Sir,
        
        Since mine of this morning I have received yours of the 22d by which I am sorry to find that your perplexity as to a Winter position for the Army was rather increased. As I mentioned in mine of this morning—the position below the Mountain, should the Enemy have made a considerable detachment—would on every account be most advantageous—should they remain in force—we have no alternative but to take the divided position between the Mountains—or such other as will afford Wood—Water and dry Ground, and be contiguous to a supply of Forage. The position back of Acquaquenack—or that between Mr Lotts & Boontown, seems to leave the Country below the Mountain, upon our right, from whence we are to draw our Hay forage too much exposed and at too great a distance—From your situation, you have it more in your power to gain intelligence from New York than I have. Should you gain such information as you think you can depend upon that the Enemy have made so considerable an Embarkation, that they will not be likely to act offensively with their remaining force, you are at liberty to take the position below the Mountain, should it be found equal to your expectations—Or, if you do not think we shall be justified, from appearances of the Enemy’s movements, by going below, you must take the best position, all circumstances considered, that can be found.
        You will give directions to the Troops, as they come down, to encamp in such places near Morris Town as shall be most convenient on account of Wood &ca or stop them short of Morris Town should you pitch upon the uppermost positions. I am with great regard Dr Sir Your Most Obet servt
        
          Go: Washington
        
       